Chancellor Rutledge
delivered the decree of the COUl’t.
Upon considering the master’s report, and on exami-of the defendant’s accounts, the court are of opi-njon that the charges for travelling expenses and overseers wages, which he has allowed to the executor, should struck out, as they are not warranted by the act of assembly, which regulates the allowance therein given to executors; and this court has uniformly in such cases referred them for recovery of such charges to their actions at law, on a quantum meruit. The account must there-. ^ore S° hack again to the master to be new .stated. There can be no doubt on tiie will of George Snow: that the ¡imitations over are too remote: a variety of cases hav- * ing been determined on that point in this court. David Snow, the first taker therefore had a good right to dispose of the property bequeathed him by his father} subject however to a contribution out of his legacy in proportion with the Dther specific legatees to the payment of Ids father’s debts, on a deficiency of other assets of the estate; and as it is alleged that the whole of the legacies -of some of the specific legatees, and parts of others have. *543"been sold, and the money applied to the payment of the testator G. Snow’s debts,' it must be referred back to the master to ascertain the fact, and report specially thereon, and the sums to be paid by those legatees who have hitherto contributed nothing or but little out of their resp'ective legacies towards reimbursing or indemnifying those whose legacies have been disposed of in the manner above mentioned. With respect to the bequest of freedom to the woman slave, Minda and her increase, after ten years from testator’s death, his intention is so plain that there can he no doubt but the children were emancipated, though their mother died within the ten years.
Note. — The refusal to allow the executors the charge for overseer’s wages, is not a prohibition to employ overseers where required, but to prevent their charging overseer’s wages for their own services, on the plantation. The statute being express that executors and administrators shall have no other compensation for all the;r services to the estate, than two and a half per cent, on monies received, and the same sum Qn monies paid on account of the estate, except in cases of interest money. If an executor claims more for extra services, he must make up an issue, and try it before a jury.